Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art fails to teach the overall combination as claimed (see e.g. WO 2019242234)
The prior art demonstrates a refrigerator having a slide rail cabling mechanism, comprising a compartment opened forward and a drawer-type door which is movable back and forth to open or close the compartment, the compartment having a bottom wall, a rear wall and two sidewalls, the drawer-type door being provided with an electrical component, a support frame movably mounted on the sidewall in a front-rear direction being further disposed on a rear side of the drawer-type door, the support frame being used to support a drawer box, wherein the slide rail cabling mechanism comprises a cable for powering the electrical component, a first cabling box fixed on an inner side of the compartment and a second cabling box fixed on the support frame the first cabling box is formed with a first receiving portion and a second receiving portion below the drawer box.
The prior art does not demonstrate the cable having a fixed section fixed in the first receiving portion and a movable section extending from the fixed section towards the second cabling box, the second receiving portion being used to receive part of the movable section; the second cabling box is formed with a fixed receiving section extending in the front-rear direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, US Patents: 9585474, 9115929.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KIMBERLEY S WRIGHT/           Primary Examiner, Art Unit 3637